DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an apparatus for protecting an overcurrent of a clutch control system comprising:
a microcomputer configured to measure an overcurrent duration by operating a corresponding counter of the level corresponding to the overcurrent, and to limit a duty of a pulse width modulation signal for controlling the plurality of switching elements to a target duty set for the level when the overcurrent duration is equal to or more than a limit time set for the level.
Claims 2-5 are also allowed because they depend on claim 1.
For claim 6, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for protecting an overcurrent of a clutch control system, wherein the method comprises measuring the overcurrent duration by operating a corresponding counter of the level corresponding to the overcurrent.
Claims 8-10 are also allowed because they depend on claim 6.
For claim 11, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for protecting an overcurrent of a clutch control system, wherein the method comprises determining the motor as a fault when the overcurrent duration is equal to or more than a fault diagnosis time set for the level to the target duty set for the level.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 2015/0115852 A1 to Lee discloses a motor control system including an over-current protection circuit and a motor driving device capable of accurately determining the occurrence of an over-current even in the case that a motor has been replaced, by setting a level of a reference signal for determining the occurrence of an over-current in a start-up mode prior to a normal mode. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846